KNIGHTSBRIDGE TANKERS LIMITED Par-la-Ville Place 14 Par-la-Ville Road Hamilton, HM 08 Bermuda July 25, 2011 BY EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549 Re: Knightsbridge Tankers Limited Registration Statement on Form F-3 (No. 333-175125) Ladies and Gentlemen: The undersigned registrant hereby requests that the effectiveness of the above captioned Registration Statement, filed with the Securities and Exchange Commission (the "Commission") on Form F-3 on June 24, 2011 and amended on July 20, 2011, be accelerated so that it will be made effective at 4:00 p.m. Eastern Daylight Time on July 27, 2011, or as soon thereafter as practicable, pursuant to Rule 461(a) of the Securities Act of 1933, as amended (the "Act"). The undersigned registrant hereby acknowledges that (i) should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (ii) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the undersigned registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (iii) the undersigned registrant may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. The undersigned registrant is aware of its obligations under the Act. Yours truly, KNIGHTSBRIDGE TANKERS LIMITED By: /s/ Ola Lorentzon Name: Ola Lorentzon Title:Chief Executive Officer SK 01
